               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTOPHER BROGAN,                         :      CIVIL ACTION
on behalf of himself and all others         :
similarly situated,                         :
             Plaintiff,                     :
      v.                                    :      No. 17-5628
                                            :
FRED BEANS MOTORS                           :
OF DOYLESTOWN, INC.,                        :
        Defendant.                          :

                                      ORDER
      AND NOW, on this 3rd day of April 2020, upon consideration of
Defendant’s Motion for Summary Judgment (ECF No. 73), Plaintiff’s Response
(ECF No. 81), Defendant’s Reply (ECF No. 85), and oral argument held on
January 16, 2020, and in accordance with the accompanying Memorandum, it is
hereby ORDERED that Defendant’s Motion for Summary Judgment (ECF No.
73) is GRANTED.
      It is further ORDERED that in accordance with the denial of Counts I
through VI of the Second Amended Complaint (ECF No. 27) as to Plaintiff
Christopher Brogan, Plaintiff’s Motion for Class Certification (ECF No. 72) is
hereby DENIED as MOOT.
      All matters before the Court having been disposed of, the Clerk of Court is
directed to close this case.



                                                   BY THE COURT:

                                                    /s/ Chad F. Kenney
                                                   CHAD F. KENNEY, J.
